DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the amendment filed on 2/12/2021.
Claims 1, 3, 7, 8, 10, 13, 16, and 20 have been amended.
Claim 15 has been cancelled.
Claims 1-14 and 16-20 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:  The claims are directed toward a system (claim 1), method (claim 10), and non-transitory computer readable medium (claim 16). The claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 USC 101.
Step 2A prong 1: The claims generally are directed toward a manner of identifying an audience for a marketing campaign (paragraph [0001] spec) by looking at user identifiers for a time period and item class and using statistical modeling of historical transaction data to determine a likelihood of conversion. Finally an audience is determined based on users with a conversion value that exceeds a threshold. Other than reciting generic computing components, such as a processor or datastore, nothing in the 
receive a request identifying a requested future time period and a requested item class; retrieve user identifiers based on the requested time period and the requested item class, each of the user identifiers corresponding to a different user; determine a conversion value, based at least in part on the requested time period and the requested item class, for each of the user identifiers by applying a statistical model to historical transaction data associated with a plurality of transactions and the user identifiers, the historical transaction data includes transaction information for each of the transactions, the transaction information includes an associated time, one of the user identifiers associated with the corresponding transaction, and a purchased item class such that the transaction information is expressed in a uniform way across each transaction of the plurality of transactions, the conversion value for each of the corresponding user identifiers indicates whether the corresponding user would purchase an item belonging to the requested item class during the requested future time period; and determine an audience set comprising a subset of the user identifiers with the conversion value exceeding a threshold value.
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a processor, device, datastore (claim 1), computing device, (claim 10), and a non-transitory computer readable medium (claim 16). The additional elements merely include instructions to implement the abstract idea using generic computing components. The generic computing 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration into a practical application, the additional elements of a processor, device, datastore, computing device, and non-transitory computer readable medium amount to no more than mere instructions to apply the exception using generic computing components and provide no more than a general link to a computing environment. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims, when considered both individually and as an ordered combination, are not patent eligible.
The dependent claims when considered individually and as an ordered combination do not amount to significantly more. Claims 2, 3, 5-9, 11-14, 17, and 18 merely further limit the abstract idea and provide no further additional elements.
Claim 4 includes the additional element of a user interface. The interface, as currently claimed, is a generic interface for displaying content and thus is no more than insignificant extra solution activity (See MPEP 2106.05(g) - iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;). 
Claim 19 includes generic recitations of types of machine learning. The generic recitation to types of machine learning provide a general link or field of use (i.e. machine learning). At the time of the invention the three types of machine learning were well-understood, routine, and conventional (See https://towardsdatascience.com/types-of-machine-learning-algorithms-you-should-know-953a08248861 - list of commonly used algorithms for supervised learning, unsupervised learning, and reinforcement learning – 2017; https://www.analyticsvidhya.com/blog/2017/09/common-machine-learning-algorithms/ - commonly used machine learning algorithms – 2017; https://machinelearningmastery.com/machine-
Claim 20 includes a network for sending information. A generic network which allows for sending and receiving information provides a general link to a particular field of use or technological environment (i.e online). Further, sending and receiving data over a network is well-understood, routine, and conventional (See MPEP 2106.05(d) - i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
	As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-17, and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wu et al (US 2016/0125456)

 A system, method performed by a computing device, and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations comprising: at least one processor operatively coupled with a datastore, the at least one processor configured to (paragraphs [0099]-[0102], Fig 14): receive, from a device, a request identifying a requested future time period and a requested item class (paragraph [0046] The system 205 also receives information about a desired campaign goal 320 from, e.g., an advertiser. The campaign goal can include a timeframe for a campaign (time period), a product or set of products (e.g., a product category (item class)) for a campaign, and one or more channels and touchpoints through which the campaign is to be distributed.) retrieve, from the datastore, user identifiers based on the requested time period and the requested item class, each of the identifier corresponding to a different user (paragraphs [0047]- [0049], [0061], [0073] A contextualization module 350 can store the data organized by product (e.g., as identified by a unique product identification code, UPC), or shopper or device (e.g., as identified by a unique identifier that can be linked to an individual consumer or household). Various indices 375 are constructed for the data to facilitate analysis of the sales patterns and history, engagement patterns and history, impact of past events, trends, etc. A "Person" asset can represent the one-to-one nature of an advertising relationship. The "Person" asset can be indexed to actual consumers using an identifier, to protect the consumers' privacy. For example, a person can be represented by a loyalty card, a household address, an email, a mobile or user device ID, etc. Fig. 7 is a three-dimensional plot of an example segmentation result using contextual data as may be generated by the system. In the example, a population 715 of 3600 individuals is depicted, with each circle 720a, 720b representing a hundred individuals. The population is to be segregated based upon each individual's general proclivity to purchase a given subcategory of product in a given time period. In the depicted example, sets 710a, 710b, and 710c of population clusters (or micro-segments) are shown for "Product Subcategory A". Each set is illustrated as a stacking of population clusters to reflect the total or partial ordering of the clusters in each set. Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a product that falls within the corresponding product subcategory. For example, on the first of January, the population generally consists of two clusters as reflected by the set 705a. The first cluster may indicate a determine a conversion value, based at least in part on the requested time period and the requested item class, for each of the user identifiers by applying a statistical model to historical transaction data associated with a plurality of transactions and the user identifiers (paragraph [0026], [0056], [0061], [0067], [0071], [0073] Once the dataset of contextual insights data has been constructed, the dataset is used for purposes of identifying audience segments to target for advertising campaigns. Segments are generated by the system based on time and location which allows targeting to identify the intended audience more precisely based upon campaign timing and location. Using geographic, demographic, or certain other advertising campaign criteria that is received from a user, the system identifies various audience micro-segments that would be more susceptible to the advertising campaign at the specified time and locations. These audience micro-segments can be associated with scores indicating the likelihood of individuals within the micro-segments purchasing a given product or service. By building the targeted audience based on micro-segments, the system enables the user to target only those individuals that have demonstrated a propensity to purchase the advertised product at the time and location of the offering. At block 415, the system segments the consumer data into population clusters for different time periods (e.g., a "dynamic micro-segment" as may be found in a cluster of one of sets 710a-c). Once the population clusters have been determined, at block 420, the system can consider the constraints and exposure goals for a particular advertisement campaign. For example, an advertiser may wish to generate 20,000 exposures across a three month time frame for a beverage product in the Pacific Northwest. The response may be a conversion (e.g., a product purchase) or another advertisement campaign related task (e.g., the population member's receptivity to advertising, ability to virally spread new of a product, etc.). Each micro-segment may have score which reflects the relative proclivity of the population subset represented by that micro-segment to respond in the desired fashion. These contextual indices indicate a likelihood of repeated behaviors under similar contextual conditions (e.g. likely purchase or engagement under cold weather by time and location). These contextual indices can represent predictive behavioral patterns and contextual insights and can be stored as part of the joined 3P Asset 660. In the example, a population 715 of 3600 individuals is depicted, with each circle 720a, 720b representing a hundred individuals. The population is to be segregated based upon each individual's general proclivity to purchase a given subcategory of product in a given time period. In the depicted example, sets 710a, 710b, and 710c of population clusters (or micro-segments) are shown for "Product Subcategory A". Each set is illustrated as a stacking of population clusters to reflect the total or partial ordering of the clusters in each set. Each cluster within each set 710a, 710b, and 710c reflects a group of individuals that are likely to purchase a product that falls within the corresponding product subcategory. For example, on the first of January, the population generally consists of two clusters as reflected by the set 705a. The first cluster may indicate a portion (e.g., six hundred individuals) of the population with a 95% or higher likelihood of purchasing a product. The second cluster (e.g., comprising three thousand individuals) may reflect the remainder of the population.) the historical transaction data includes transaction information for each of the transactions, the transaction information includes an associated time, one of the user identifiers associated with the corresponding transaction, and a purchased item class such that the transaction information is expressed in a uniform way across each transaction of the plurality of transactions  (paragraph [0021]-[0023], [0067], [0068], [0081], [0082] Contextual data generally includes environmental factors related to a consumer-product relation. For example, contextual data can include, but is not limited to, data pertaining to products purchased or sold, places associated with a purchase or sale, and persons involved in the purchase or sale transaction. In some embodiments, the collected contextual data includes a temporal component, wherein the data is associated with a particular time or a particular time period. Accordingly, in addition to capturing the underlying data (e.g., an identification of a purchased product), in some embodiments the system associates a timestamp with each piece of collected data. The data collection/integration module 615 then generates collected data 650 that can be deposited into a memory storage. The individually collected data is processed by a data the conversion value for each of the corresponding user identifiers indicates whether the corresponding user would purchase an item belonging to the requested item class during the requested time period  (paragraphs [0026], [0049], [0056], [0067], [0076], [0082] These audience micro-segments can be associated with scores indicating the likelihood of individuals within the micro-segments purchasing a given product or service. Segments associated with scores exceeding a threshold may be added to the targeted audience. Each micro-segment may have an associated score which reflects the relative proclivity of the population subset represented by that micro-segment to respond in the desired fashion. Using the contextual data in the data asset the system can create scores that describe changes in customer behavior given different weather conditions (hot weather, cold weather, snow, rain, etc.) and other contextual events (Black Friday, Easter, Local Sporting Events, etc.) at, e.g., the zip code level. Over time as the system learns more about individual customers the system can augment the table with custom contextual scores for each customer as well as perceptiveness to different forms of contact (email, Facebook.RTM., mobile, etc.). determine an audience set comprising a subset of the user identifiers with the conversion value exceeding a threshold value  (paragraph [0026], [0061] Segments associated with scores exceeding a threshold may be added to the targeted audience. Audience micro-segments having scores that fall below the threshold may be excluded from the targeted audience. By building the targeted audience based on micro-segments, the system enables the user to target only those individuals that have demonstrated a propensity to purchase the advertised product at the time and location of the offering.)


Wu teaches the limitations of claim 1. As per claim 3:

 Wu further teaches allocate targeted advertising associated with the requested item class to the audience set during the requested time period (paragraph [0051] A scheduling/arbitration module 335 receives the recommendations from the targeting and personalization modules and schedules appropriate advertisements and arbitrate conflicts within or across the various channels 340 (also referred to as "touchpoints") specified by the campaign.)

Wu teaches the limitations of claim 3. As per claim 4:

Wu further teaches wherein the targeted advertising is presented on at least one user interface associated with the audience set (paragraph [0051] Due to the constraint of each touchpoint's message display real-estate, in some embodiments the scheduling/arbitration module 335 can anticipate the display limitations, and only select 2 coupons to be embedded in the weekly email and 1 coupon on the mobile devices.)

Wu teaches the limitations of claim 1. As per claim 5:

wherein the at least one processor is configured to: send a response message identifying the audience set to the device (paragraph [0096], Fig 11, element 1105d The selected audience is displayed to the user.)

Wu teaches the limitations of claim 1. As per claim 6:

 Wu further teaches wherein the statistical model was trained on training transaction data from prior to the time period and associated with the user identifiers (paragraphs [0054], [0055] In general, each data feed can be represented as a variable before the system 205 applies. Machine learning methods can be applied to this dataset at block 410 to determine correlations between these variables. The machine learning methods can consequently identify the variables' influence including their ability to trigger statistically significant changes in consumer behavior. For example, as an ultraviolet (UV) index becomes higher, one may naively infer that sunscreen products should be promoted. However, after applying the machine learning predictive modeling, the system may discover that a very high UV index (8, 9, 10) and even an extreme UV index at 11 do not generate more sales of sunscreen products in, e.g., Miami, Fla. However, a modestly high UV index (6, 7) may generate more sales of sunscreen in Seattle, Wash. The system may also determine that when a very high UV index (8) was reached, sunscreen products may be selling at an usually high rate in Seattle. As demonstrated by this example, the machine learning may be specifically configured to recognize outliers and irregular behavior associated with contextual patterns.)

Wu teaches the limitations of claim 6. As per claim 7:


Wu further teaches wherein the requested future time period is a seasonal time period and the training transaction data is of a time earlier than that of a prior occurrence of the seasonal time period (paragraph [0075], [0082] As discussed herein, machine learning classification and clustering algorithms were applied to the 3P Asset 660 and its associated contextual indices in order to 

Wu teaches the limitations of claim 6. As per claim 8:

 Wu further teaches wherein the requested future time period is a non-seasonal time period and the training transaction data is of a time earlier than that of the historical transaction data, the historical transaction data is of a historical time period subsequent to the training transaction period and prior to the requested future time period (paragraph [0025], [0051], [0072], [0082] Based upon the associated timestamps, the system in some embodiments is able to ensure that the data remains relevant by constantly removing or discounting data as time passes. For example, historic data can be removed from the dataset after a time period has elapsed. The time periods can also vary depending on the type of contextual data. For example, certain contextual data may have a long lifespan and the system can use the data for several years. However, other contextual data may have a short lifespan and the system can discard or renew the data, e.g., every quarter. In addition to or in lieu of discarding older contextual data, the system can discount the effect of older data by applying a weighting factor to the data in some embodiments. For example, in targeting algorithms, data more than a year old can be weighted at 50% of the value of data that is less than a year old. Using the contextual data in the data asset the system can create scores that describe changes in customer behavior given different weather conditions (hot weather, cold weather, snow, rain, etc.) and other contextual events (Black Friday, Easter, Local Sporting Events, etc.) at, e.g., the zip code level. Over time as the system learns 


Wu teaches the limitations of claim 6. As per claim 9:

 Wu further teaches wherein the time period is a non-seasonal time period and the training transaction data is of a time immediately prior to the historical transaction data (paragraph [0025] Based upon the associated timestamps, the system in some embodiments is able to ensure that the data remains relevant by constantly removing or discounting data as time passes. For example, historic data can be removed from the dataset after a time period has elapsed. The time periods can also vary depending on the type of contextual data. For example, certain contextual data may have a long lifespan and the system can use the data for several years. However, other contextual data may have a short lifespan and the system can discard or renew the data, e.g., every quarter. In addition to or in lieu of discarding older contextual data, the system can discount the effect of older data by applying a weighting factor to the data in some embodiments. For example, in targeting algorithms, data more than a year old can be weighted at 50% of the value of data that is less than a year old.)

Wu teaches the limitations of claim 10. As per claim 11:

  Wu further teaches wherein the datastore comprises transaction data organized by times, item classes, and the user identifiers (paragraphs [0041]-[0043] The stored information includes times in which items were purchased, who purchased them, and what category or subcategory of item was purchased.)

Wu teaches the limitations of claim 10. As per claim 12:

wherein the historical transaction data is retrieved from the datastore  (paragraphs [0041]-[0045]; [0059]-[0063] Using this historical information the system builds a dataset ("Assets") 395 for targeting.)
Wu teaches the limitations of claim 10. As per claim 13:

Wu further teaches wherein the request identifies an additional time period and an additional item class, and wherein the computing device is configured to retrieve, from the datastore, the user identifiers based on the both the requested future time period and the additional time period, and both the requested item class and the additional item class (paragraph [0046] The system 205 also receives information about a desired campaign goal 320 from, e.g., an advertiser. The campaign goal can include a timeframe for a campaign (time period), a product or set of products (e.g., a product category (item class)) for a campaign, and one or more channels and touchpoints through which the campaign is to be distributed.)  Examiner Comment: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. The examiner finds that merely repeating the process for a second time period and second item has no patentable significance as no new or unexpected result is achieved.).

Wu teaches the limitations of claim 10. As per claim 14:

 Wu further teaches wherein the threshold value is within a value range (paragraphs [0073]-[0076] The population of users are broken into clusters indicating the probability of converting on an advertisement. The clusters are broken down by ranges of probability such as >= to 95%, <95% and > 

Wu teaches the limitations of claim 16. As per claim 17:


Wu further teaches wherein the user identifiers are associated with individual users that are associated with an item transaction (paragraph [0021], [0041], [0061] For example, contextual data can include, but is not limited to, data pertaining to products purchased or sold, places associated with a purchase or sale, and persons involved in the purchase or sale transaction. A "Person" asset can represent the one-to-one nature of an advertising relationship. The "Person" asset can be indexed to actual consumers using an identifier, to protect the consumers' privacy. For example, a person can be represented by a loyalty card, a household address, an email, a mobile or user device ID, etc.)

Wu teaches the limitations of claim 16. As per claim 20:

 Wu further teaches wherein the requested future time period and the requested item class are received over a network  (paragraphs [0099]-[0100] In addition, the data structures and message structures may be stored or transmitted via a data transmission medium, e.g., a signal on a communications link. Various communications links may be used, e.g., the Internet, a local area network, a wide area network, or a point-to-point dial-up connection.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2016/0125456) in view of Kaul et al (US 2019/0236652)

Wu teaches the limitations of claim 1. As per claim 2:

Wu does not expressly teach identifying the threshold value based on a budget value.
Kaul teaches wherein the at least one processor is configured to: identify the threshold value based on a budget value received from the device (paragraph [0022] In some embodiments, the processor 101 is configured for selecting a subset 112 of the pool 106 of in-store purchasers having similarity scores (with respect to the seed set 125) above a predetermined threshold. The threshold can be adjusted by the user, based on the advertising budget. If the advertising budget is high enough to target a large fraction of the pool 106 with advertising, the threshold is set to a low value close to zero. If the advertising budget is low, and the user wishes to target only a small fraction of the pool 106 having the greatest likelihood of conversion, the threshold is set to a low value close to zero. Once the threshold is applied, and the subset 112 of the pool 106 to be targeted by advertising is identified, the processor can initiate rendering of advertisements for the online store to the subset 112 of the pool of in-store purchasers.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include identifying the threshold value based on a budget as taught by Kaul in order to determine the size of the pool of users that they wish to target (paragraph [0022]). Further, adjusting a threshold value based .

Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2016/0125456) in view of Mitra et al (US 2016/0225014)

Wu teaches the limitations of claim 16. As per claim 18:

Wu does not expressly teach the statistical model being logistic regression.
Mittra teaches wherein the statistical model expresses a logistic regression  (paragraph [0042] In an example, the method includes learning from the previous online advertising campaign that is similar to the present online advertising campaign to predict a probability of conversion of a consumer when exposed to an impression of the present online advertising campaign. A targeted audience for the present online advertising campaign may be built based on the predicted probability of conversion for each of a plurality of consumers. For example, advertisement impression data related to the previous online advertising campaign and product conversion data related to the product associated with the previous online advertising campaign may be utilized in a L1-regularized logistic regression model to predict the probability of conversion of each consumer when exposed to an impression of the present online advertising campaign.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include logistic regression as the statistical model as logistic regression is a standard technique for modeling and predicting binary responses based on information about a set of regressor variables. (paragraph [0042]). Further, the use of logistic regression is the use of a known technique used to improve similar devices/methods in the same way.

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2016/0125456) in view of Torrens et al (US 2014/0365314)

Wu teaches the limitations of claim 16. As per claim 19:


Wu does not expressly teach using either supervised learning, unsupervised learning, or reinforcement learning.
Torrens teaches wherein the statistical model is trained using either supervised learning, unsupervised learning, or reinforcement learning (paragraph [0119] Machine Learning techniques can be applied to learn a model that predicts the likelihood of a user to purchase in a category. Supervised Learning is a family of Machine Learning algorithms that could be applied to solve this problem. Supervised learning is the machine learning task of inferring a function from labeled training data. The training data consist of a set of training examples. In supervised learning, each example is a pair consisting of an input object (typically a vector) and a desired output value (also called the supervisory signal). A supervised learning algorithm analyses the training data and produces an inferred function, which is called a classifier (if the output is discrete) or a regression function (if the output is continuous). The inferred function should predict the correct output value for any valid input object.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include supervised learning as taught by Torrens in order to predict the likelihood of a user purchase in a category (paragraph [01119]). Further, the use of supervised learning is the use of known technique used to improve similar devices/methods in the same way.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. The examiner finds the claims fall far short under 35 USC 101. Applicant first argues that the claims are not directed to an abstract idea however provides no actual arguments as to why other than they include computing components. One of the main tenants of the Alice decision was that mere inclusion of generic computing components to perform abstract ideas rendered the claims 
With regard to step 2A prong one the examiner respectfully disagrees. The examiner stated why the claims were directed to abstract concepts and identified the specific language of the claims which embodied the abstract idea. Applicant will notice the alleged abstract idea does not include the additional elements and merely encompasses those limitations which make up the abstract concepts. Applicant arguments regarding “specific hardware” is not persuasive. As noted above, the use of such generic computing components amount to mere instructions to apply the abstract idea using computers, essentially only using such computing components as a tool to implement the abstract idea. They merely provide a general link to a computing environment. Further, the examiner finds absolutely no parallels with example 37. Ranking the icons based on their memory usage is an improvement to a computing interface and is based off of data which only exists within a computing environment, i.e. how much memory is allocated to each application. The present claims include nothing even remotely close to what can be considered an improvement to an interface nor do the claims involve a decision based on computer centric data such as memory allocation.  As noted above, all of the claimed steps would be able to be performed by human analog wither mentally or using pen and paper. The mere inclusion of generic computing components does not render the claims patent eligible under 101. 
With regard to practical application the examiner respectfully disagrees with applicant’s arguments. As noted the generic computing components were considered both individually and as an ordered combination and amount to no more than mere instructions to implement the abstract idea using generic computing components. Further, the examiner pointed out the additional elements and stated why they did not provide a practical application. Applicant arguments regarding the advantages achieved are not advantages that are achieved by way of technology or improvements to a technical field. The alleged improvements are to the business process regarding advertising and not any underlying technology. 
Further, with regard to step 2B the examiner respectfully disagrees. Applicant assessment is simply incorrect. There is in fact overlap between the analysis regarding practical application and inventive concept. See MPEP 2106.04(d) reciting a consideration for determining whether a claim 
With regard to arguments regarding rejections under 35 USC 102 the examiner respectfully disagrees. As noted above, Wu provides scores which indicate a user’s likelihood of purchasing a given product at a given time. As noted such scores result in the users being placed into clusters. Such clusters are based on the likelihood of a user to purchase the product at a given time. Fig 7 shows the users grouped by their scores and the probability of making such purchases on specific dates included within the ad campaign. As a result such rejections have been maintained.  Paragraph [0073] expressly states “The population is to be segregated based upon each individual's general proclivity to purchase a given subcategory of product in a given time period. For example, on the first of January, the population generally consists of two clusters as reflected by the set 705a. The first cluster may indicate a portion (e.g., six hundred individuals) of the population with a 95% or higher likelihood of purchasing a product. The second cluster (e.g., comprising three thousand individuals) may reflect the remainder of the population. Finer gradations may be possible. For example, on the second of January, six clusters were identified as reflected by the set 705b. The six identified clusters, may represent, e.g., the portions of the population with likelihoods of: >=0.95; <0.95 and >=0.85; <0.85 and >0.75; <0.75 and >=0.65; <0.65 and >=0.55; and <0.55 of purchasing the product subcategory.” For these reasons and those outlined above in the rejection, the examiner finds that the prior art does in fact teach the limitations of the claims. As a result such rejections have been maintained.

Conclusion

The following are a list of relevant prior arts that have not been relied upon:
Burstein et al (US 10,565,622) – logistic regression for probability of conversion
Mangipudi et al (US 2016/0171540) – determining probability of purchasing an item based on past transaction history and periodicity of purchases
Davis (US 2004/0034570) – determining probability of a purchase based on purchases in class and correlated with time period
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.S/             Examiner, Art Unit 3688     

/ERIC R NETZLOFF/             Primary Examiner, Art Unit 3688